Exhibit 10.1

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

[g242311kei001.jpg][g242311kei002.gif]

 

December 21, 2010

 

Ms. Lita Nelsen

Massachusetts Institute of Technology

Technology Licensing Office, Room NE18-501

One Cambridge Center, Kendall Square

Cambridge, Massachusetts  02142

 

RE:                              Amended and Restated Exclusive Patent License
Agreement

(M.I.T. License Agreement #4908236)

 

Dear Lita:

 

This letter is in reference to the Amended and Restated Exclusive Patent License
Agreement by and between the Massachusetts Institute of Technology (“MIT”) and
Momenta Pharmaceuticals, Inc. (“Momenta”) dated as of November 1, 2002, as
amended (collectively, the “MIT-Momenta Agreement”).  Capitalized terms used
herein and not otherwise defined shall have the meanings given such terms in the
MIT-Momenta Agreement.

 

As you know, Momenta entered into a Collaboration and License Agreement with
Sandoz AG and Sandoz, Inc. (collectively, the “Sandoz Parties”) as of
November 1, 2003 relating to the development and commercialization of enoxaparin
(the “Enoxaparin Agreement”), a copy of which has been previously provided to
MIT.

 

At the time of the Letter Agreement between Momenta and MIT dated August 10,
2006 (the “August 2006 Letter Agreement”), Momenta was using technology licensed
under the MIT-Momenta Agreement to characterize our generic enoxaparin for the
purpose of obtaining regulatory approval.  Thereafter, Momenta incorporated the
technology of MIT Case Nos. [**] and [**] into release testing of unfractionated
heparin used in the manufacture of generic enoxaparin.  Accordingly, MIT and
Momenta hereby acknowledge that the enoxaparin product approved by the FDA in
July 2010 constitutes a LICENSED PRODUCT.  The August 2006 Letter Agreement is
hereby terminated and superseded by this Letter.

 

In recognition of the use of licensed MIT technology in the manufacture of
generic enoxaparin, Momenta hereby agrees to pay MIT [**] percent ([**]%) of any
Profit Interest or Royalty payments (or other revenue sharing in consideration
for sales of generic enoxaparin that may be agreed upon between Momenta and
Sandoz in the future) that it receives from the Sandoz Parties pursuant to the
Enoxaparin Agreement.  Such payments shall be in lieu of any amounts

 

675 WEST KENDALL STREET               CAMBRIDGE, MA 02142               T:
617.491.9700               F: 617.621.0431               WWW.MOMENTAPHARMA.COM

 

--------------------------------------------------------------------------------


 

otherwise payable under Sections 4.1 (c) and (d) of the MIT-Momenta Agreement
with respect to the generic enoxaparin product and shall be made to MIT within
sixty (60) days of the end of each REPORTING PERIOD and in accordance with
Section 4.2 of the MIT-Momenta Agreement.

 

If the foregoing accurately sets forth our agreement, please indicate so by
countersigning this letter in the space provided below.

 

Sincerely yours,

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Bruce A. Leicher

 

 

Bruce A. Leicher

 

 

Senior Vice President and General Counsel

 

 

 

 

 

AGREED:

 

MASSACHUSETTS INSTITUTE OF TECHNOLOGY

 

 

 

By:

/s/ Lita Nelsen

 

 

Lita L. Nelsen, Director

 

 

Technology Licensing Office

 

 

 

Date:

Dec 22, 2010

 

 

2

--------------------------------------------------------------------------------